DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer” but it’s unclear what is occurring during this process, as it’s not clear if claim 1 is stating that a Germanium layer is deposited or formed as one of the materials during this process step, or if the Germanium wafer is the Germanium layer in this “in-process wafer having a Germanium layer”. Claim 1 is further unclear in this regard as claim 1 further recites “performing grinding and etching operations on a 
Claims 2-10 are also rendered indefinite by depending from indefinite claim 1.

Claim 11 recites the limitation “depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer” but it’s unclear what is occurring during this process, as it’s not clear if claim 11 is stating that a Germanium layer is deposited or formed as one of the materials during this process step, or if the Germanium wafer is the Germanium layer in this “in-process wafer having a Germanium layer”. Claim 11 is further unclear in this regard as claim 11 further recites “performing a grinding operation on a second side of the Germanium layer to reduce a thickness of the Germanium layer… the second side of the Germanium layer opposite the first side of the Germanium wafer” which makes it unclear if the Germanium wafer is different or separate from the Germanium layer. As such, the scope of claim 11 cannot be determined and is rendered indefinite.
Claims 12-16 are also rendered indefinite by depending from indefinite claim 11.

Claim 17 recites the limitation “depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer” but it’s unclear what is occurring during this process, as it’s not clear 
Claims 18 is also rendered indefinite by depending from indefinite claim 17.

Claim 19 recites the limitation “depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer” but it’s unclear what is occurring during this process, as it’s not clear if claim 19 is stating that a Germanium layer is deposited or formed as one of the materials during this process step, or if the Germanium wafer is the Germanium layer in this “in-process wafer having a Germanium layer”. As such, the scope of claim 19 cannot be determined and is rendered indefinite.
Claims 20 is also rendered indefinite by depending from indefinite claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as further evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) further in view of Combs (The back-end process: Step 3 Wafer backgrinding) and further in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1).

Regarding claim 1 Chary discloses a method of fabricating a solar cell, the method comprising: 
depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)));
performing grinding and etching operations on a second side of the Germanium layer, the second side of the Germanium layer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 is thinned through a method such as back-grinding and wet etch back-thinning to provide a thinned-substrate 905); 
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and regarding the claim 1 limitation of “curing the adhesive and to adhere the cover glass to the Germanium- backed multijunction solar cell” this step inherently occurs during and after the coupling step as evidenced by the prior art of Dowsil TDS which teaches the recited DOWSIL 93-
Regarding claim 1, it’s not clear if Chary discloses the grinding and etching operations reduce surface roughness of the Germanium layer.
Chary does not explicitly disclose said cover glass is fused silica.
Combs teaches when performing back grinding semiconductor wafers to reduce their thickness, a subsequent polishing operation should be performed to smooth or remove the scratch marks formed during back grinding, as the strength of the thinned wafer is inversely proportional to the depth of the scratches, and thus it is important to minimize roughness of the wafer surface (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”).
Combs and Chary are combinable as they are both concerned with methods of thinning semiconductor device wafers using back grinding.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Combs such that in the grinding and etching operations of Chary are a multistep method that includes a polishing step as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength” and “Other thinning Options”) for reducing the surface roughness of the Germanium layer of Chary as minimizing roughness of the wafer surface increases wafer strength and reduces the chance of stress fractures as taught by Combs (Combs, see Sections “The Back grinding Process” and “Scratches and Wafer Strength”).
Modified Chary does not explicitly disclose said cover glass is fused silica.

Mason and modified Chary are combinable as they are both concerned with methods of manufacturing solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 53-53, see section “2.6.2 Cover Glass Application”) as such a modification would have amounted to the use of a known coverglass material for its intended use in a known environment to accomplish the entirely expected result of protecting the solar cell of Chary.

Regarding claims 2, and 4-10 modified Chary discloses the method of claim 1, and regarding the limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 150 micrometers” Chary teaches the thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) which partly encompasses applicant’s claimed range of “a thickness greater than 150 micrometers”. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding the claim limitation “wherein the dicing includes cutting the Germanium layer using a diamond-coated saw”, although Chary does not explicitly disclose where the dicing is performed using a diamond-coated saw, the prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cutting operation of Chary is performed with a diamond-coated saw blade as taught by Mason (Mason, page 50 section “2.5.12 Saw Dice”) as Mason teaches this cutting operation is known for dicing Germanium backed GaAs solar cells and optimized to minimize cracks and chipping at the cell edges (Mason, page 50 section “2.5.12 Saw Dice”).
Regarding the claim limitation “wherein the adhesive includes a silicone-based adhesive” Chary teaches the adhesive is the silicon adhesive Dow CorningTM 93-500 (Chary, [0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500). See the DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet for further details.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) in view of Combs (The back-end process: Step 3 Wafer backgrinding) in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1) as applied to claims 1-2 and 4-10 above, and in further view of Fraas (US 4,332,974).

Regarding claim 3 modified Chary disclose the method of claim 1, and regarding the limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 200 micrometers”, Chary teaches a thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) where a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious 
 Finally regarding the claimed thickness of the Germanium layer of “a thickness greater than 200 micrometers”, the prior art of Fraas teaches a multijunction solar cell having a Germanium substrate thickness of 200 µm to 300 µm and further teaches the physical strength of the Germanium substrate and the cost of the Germanium substrate are variables which can be modified by varying the thickness of the Germanium substrate, with the strength and cost both increasing as the wafer thickness increases (Fraas, C6/L16-26). 
Therefore, the precise thickness of the Germanium layer in the method of Chary would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed thickness of the Germanium layer in the method of Chary cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the Germanium layer in the method of Chary to obtain the desired balance between the physical strength of the Germanium layer and the cost of the Germanium layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claims 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as further evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) and further in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1).

Regarding claim 11 Chary discloses a method of fabricating a solar cell, the method comprising: 
depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)));
performing a grinding operation on a second side of the Germanium layer to reduce a thickness of the Germanium layer, the second side of the Germanium layer opposite the first side of the Germanium wafer ([0112]-[0114], Figs. 5, 8-9 see: Ge semiconductor substrate 505/805 is thinned through a method such as back-grinding to provide a thinned-substrate 905); 
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and 

Regarding the claim 11 limitation “wherein the grinding operation reduces a thickness of the Germanium layer to a thickness greater than 150 micrometers” Chary teaches the thinned wafer thickness range of 20 µm to 200 µm (Chary, [0114]) which partly encompasses applicant’s claimed range of “a thickness greater than 150 micrometers”. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Chary does not explicitly disclose said cover glass is fused silica.
The prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and Mason teaches on pages 52-53 under section “2.6.2 Cover Glass Application” that the cover glass is made from fused silicon (fused silica).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 53-53, see section “2.6.2 Cover Glass Application”) as such a modification would have amounted to the use of a known coverglass material for its intended use in a known environment to accomplish the entirely expected result of protecting the solar cell of Chary.

Regarding claims 13-16 modified Chary disclose the method of claim 11, and regarding the claim limitation “wherein the dicing includes cutting the Germanium layer using a diamond-coated saw”, although Chary does not explicitly disclose where the dicing is performed using a diamond-coated saw, the prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and teaches on page 50 under section “2.5.12 Saw Dice” that the individual cells are cut out of the Germanium wafers using a dicing saw with a diamond coated blade in a process optimized to minimize cracks and chipping at the cell edges. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cutting operation of Chary is performed with a diamond-coated saw blade as taught by Mason (Mason, page 50 section “2.5.12 Saw Dice”) as Mason teaches this cutting 
Regarding the claim limitation “wherein the adhesive includes a silicone-based adhesive” Chary teaches the adhesive is the silicon adhesive Dow CorningTM 93-500 (Chary, [0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500). See the DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet for further details.
Regarding the claim limitation “wherein the curing is a low-temperature adhesive curing process performed at less than 100 degrees Celsius”, the Dowsil TDS teaches wherein the low-temperature adhesive curing process is performed at twenty-five degrees Celsius for twenty-four hours (see Table on pages 1-2 see: cure time is 24 hours at 25°C).

Regarding claim 17 Chary discloses a method of fabricating a solar cell, the method comprising:
depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)); 

coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and 
regarding the claim 17 limitation “curing the adhesive and to adhere the fused silica cover glass to the Germanium- backed multijunction solar cell” this step inherently occurs during and after the coupling step as evidenced by the prior art of Dowsil TDS which teaches the recited DOWSIL 93-500 Space Grade Encapsulant, a PDMS (silicone based) adhesive, is mixed and cured (see “Description” on page 2 and “Processing/Curing” of the Dowsil TDS).  
Chary does not explicitly disclose said cover glass is fused silica.
The prior art of Mason on pages 42-53 teaches an overview of a manufacturing process for making GaAs or Germanium backed GaAs solar cells and Mason teaches on pages 52-53 under section “2.6.2 Cover Glass Application” that the cover glass is made from fused silicon (fused silica).
Mason and Chary are combinable as they are both concerned with methods of manufacturing solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Chary in view of Mason such that the cover (coverglass) of Chary is fused silicon (fused silica) as taught by Mason (Mason, pages 53-53, see section “2.6.2 Cover Glass Application”) as such a modification would have amounted to the use of a known coverglass material for its intended use in a known 

Regarding claim 18 modified Chary discloses the method of claim 17, regarding the claim 18 limitation “wherein the adhesive includes a silicone-based adhesive and the curing is a low-temperature adhesive curing process performed at less than 100 degrees Celsius” the Dowsil TDS teaches wherein the low-temperature adhesive curing process is performed at twenty-five degrees Celsius for twenty-four hours (see Table on pages 1-2 see: cure time is 24 hours at 25°C).  

Regarding claim 19 Chary disclose a method of fabricating a solar cell, the method comprising: 
depositing materials to form a multijunction solar cell on a first side of a Germanium wafer to produce an in-process wafer having a Germanium layer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)); 
dicing the in-process wafer to generate a Germanium-backed multijunction solar cell ([0044] see: the semiconductor wafer is diced to form a plurality of solar cells); 
coupling a cover glass to the Germanium-backed multijunction solar cell using an adhesive ([0051], [0114], Fig. 9 see: coupling a coverglass 908 to the solar cell using an optical adhesive 907 such as Dow CorningTM 93-500); and 


Regarding claim 20 modified Chary discloses the method of claim 19, wherein depositing the materials to form the multijunction solar cell comprises depositing a compound semiconductor (GaAs and dilute nitride III-V compounds) on the first side of the Germanium wafer ([0053], [0111], Figs. 5, 8-9 see: heteroepitaxial layers 504/804/904 for on an opposite side of the Ge semiconductor substrate 505/805/905 which form a triple junction GaAs based solar cell (the prior art of Chary makes reference to a solar cell such as in US 2013/0130431, see Fig. 1(a)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chary et al (US 2017/0345955) as evidenced by “Dowsil TDS” (DOWSIL 93-500 Space Grade Encapsulant Technical Data Sheet) in view of Mason et al (Photovoltaic Manufacturing Technology Report, Phase 1) as applied to claims 11 and 13-20 above, and in further view of Fraas (US 4,332,974).


 Finally regarding the claimed thickness of the Germanium layer of “a thickness greater than 200 micrometers”, the prior art of Fraas teaches a multijunction solar cell having a Germanium substrate thickness of 200 µm to 300 µm and further teaches the physical strength of the Germanium substrate and the cost of the Germanium substrate are variables which can be modified by varying the thickness of the Germanium substrate, with the strength and cost both increasing as the wafer thickness increases (Fraas, C6/L16-26). 
Therefore, the precise thickness of the Germanium layer in the method of Chary would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed thickness of the Germanium layer in the method of Chary cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 17 and 20 of copending Application No. 16/372,114 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of manufacturing a multijunction solar cell of Application No. 16/372,114 encompass the steps of manufacturing a multijunction solar cell of the present application including the material deposition step, grinding step, cutting step, fused silica coverglass coupling with a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726